Citation Nr: 1142620	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected lumbosacral strain.  

2.  Entitlement to a disability rating higher than 20 percent for service-connected diabetic peripheral neuropathy, right leg.  

3.  Entitlement to a disability rating higher than 20 percent for service-connected diabetic peripheral neuropathy, left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 20 percent disability rating for service-connected lumbosacral strain and continued a 10 percent rating for service-connected left and right leg peripheral neuropathy.  

By way of history, the record reflects that, in August 1999, the Veteran filed a claim seeking a disability rating higher than 10 percent for his service-connected lumbar spine disability.  See VA Form 21-4138, dated August 1999.  In a March 2000 rating decision, the RO denied the Veteran's claim by continuing the 10 percent disability rating assigned.  The Veteran perfected an appeal as to the increased rating claim by submitting a timely notice of disagreement and substantive appeal, which were received by VA in June 2000 and August 2001, respectively.  Before the Veteran's increased rating claim was transferred to the Board for adjudication, the Veteran submitted a written statement indicating that he wished to withdraw his appeal, which satisfied the criteria for withdrawal of an appeal.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.202, 20.204 (2011).  Subsequently, however, in an August 2002 rating decision, the RO increased the Veteran's disability rating for service-connected lumbosacral strain to 20 percent, as the medical evidence showed worsening of his disability.  In August 2005, the Veteran requested an increased rating for his service-connected lumbar spine disability, which was denied in the February 2006 rating decision.  The Veteran perfected an appeal as to the increased rating claim, and this appeal follows.  

With respect to the claims involving peripheral neuropathy, the record reflects that, in May 2010, the RO increased the Veteran's disability rating for service-connected right and left leg peripheral neuropathy to 20 percent, effective August 2005.  The Veteran was advised of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in June 2010; however, he did not withdraw his appeal.  As such, the Veteran's appeal has continued, as he is presumed to be seeking the highest disability rating available and a partial grant of an increased rating does not terminate his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2009, the Board remanded the increased rating claims on appeal for additional evidentiary development.  All requested development has been conducted with respect to the claim involving the lumbar spine disability.  Accordingly, the Board finds that the remand instructions have been substantially complied with and that this claim has been properly returned to the Board for adjudication.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

However, with respect to the claims involving the right and left diabetic peripheral neuropathy, the Board finds that the remand instructions have not been substantially complied with, necessitating another remand.  As such, the issues of entitlement to an increased rating for service-connected diabetic peripheral neuropathy affecting the right and left legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected lumbosacral strain is manifested by severe, constant pain that starts at the beltline and radiates into the bilateral legs.  The evidence shows that the Veteran experiences limited, painful motion in all planes of excursion tests; however, the evidence of record shows that the Veteran has consistently demonstrated movement of the spine in all planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 70 degrees.  While the Veteran has reported experiences low back pain that radiates into his lower extremities, there is no objective evidence of radiculopathy.  Nevertheless, the Veteran experiences nocturia that is rare and manifested by voiding once a night.  Additional functional limitation due to pain, swelling, weakness, and excess fatigability is not shown to any significant degree.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher than 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The schedular criteria for a separate, noncompensable disability rating for nocturia related to service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West2002); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, DC 7542-7599 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2005, prior to the initial unfavorable rating decision in February 2006, of the evidence and information necessary to substantiate his claim (i.e., evidence that his lumbar spine disability has increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  

The Veteran was sent similar notice in March 2009, but he was also advised of the evidence and information necessary to establish a disability rating and an effective date at that time, in accordance with Dingess/Hartman.  In addition, although no longer strictly required, the Veteran was advised of the relevant diagnostic codes and potential "daily life."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  

While the March 2009 letter was sent to the Veteran after the initial unfavorable rating decision, the timing defect was cured by the subsequent readjudication in a May 2010 supplemental statement of the case (which was issued in June 2010).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Therefore, the Board finds that all required notice has been provided to the Veteran in this case.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  In compliance with the Board remand, the Veteran's VA outpatient treatment records from Biloxi, Mississippi, and Panama City, Florida, were obtained and considered.  The Veteran was also afforded VA examinations in January 2006 and June 2009 in conjunction with his increased rating claim involving the lumbar spine disability and, as discussed below, there is no indication or allegation that the examinations were inadequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions with respect to the lumbar spine claim.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his increased rating claim involving the lumbar spine disability.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Entitlement to service connection for lumbosacral strain was established in October 1973, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, effective from July 1973.  

In July 1988, the RO increased the Veteran's disability rating to 10 percent, effective November 1987.  Likewise, as noted in the Introduction, in August 2002, the RO increased the Veteran's disability rating to 20 percent pursuant to DC 5295-5293, effective from June 2002.  

In August 2005, the Veteran requested an increased rating for his service-connected lumbar spine disability.  In a February 2006 rating decision, the RO denied the Veteran's claim by continuing the 20 percent rating assigned; however, the RO changed the disability rating under which the Veteran's lumbar spine disability is evaluated to DC 5237.  

In this regard, the Board notes that the rating criteria for evaluating intervertebral disc syndrome were revised, effective from September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2004)).  The latter amendment was made effective from September 26, 2003.  Therefore, the RO changed the disability rating under which the Veteran's lumbar spine disability is evaluated due to the changes in the rating criteria.  However, because the changes were made before the Veteran filed his increased rating claim in August 2005, which is the basis of the current appeal, the Board will only evaluate his lumbar spine disability under the current rating criteria.  

The Veteran perfected an appeal as to the increased rating claim denied in the February 2006 rating decision, which is the basis of the current appeal.  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the intervertebral disc syndrome (IVDS) Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

As noted, the Veteran's service-connected lumbar spine disability is currently rated 20 percent disabling under DC 5237, which provides the rating criteria for lumbosacral or cervical strain and is evaluated under the general rating formula.  

Under the General Rating Formula, the following ratings are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The pertinent evidence of record consists of VA examinations conducted in January 2006 and June 2009.  The VA examination reports contain information with respect to the severity of the Veteran's service-connected lumbar spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

The evidentiary record also contains VA outpatient treatment records dated from 2000 to 2009, as well as various private medical records dated from 1977 to 2002; however, the most relevant treatment records, i.e., those dated from August 2004 to the present, do not contain any additional information with regard to the Veteran's service-connected lumbar spine disability and, thus, will not be discussed in detail in the decision herein.  

The evidence of record shows that the Veteran's service-connected lumbar spine disability is manifested by severe, constant pain that starts at the beltline and radiates into the bilateral legs.  See also VA outpatient treatment records.  The Veteran has reported that his pain is aggravated by standing, heavy lifting, and prolonged walking; however, he has denied that his back disability has resulted in prescriptive bed rest or incapacitating episodes.  

At the January 2006 VA examination, the Veteran reported that his back pain is seven out of 10 on an average day but that he experiences flare-ups of pain to 9 or 10 out of 10, which last five to six hours.  At that examination, the Veteran was able to demonstrate forward flexion to 88 degrees, extension to 20 degrees, right lateral flexion to 26 degrees, left lateral flexion to 22 degrees, and bilateral rotation to 40 degrees.  The VA examiner noted that there was no increased pain, fatigue, weakness, or lack of endurance with repetitive motion.  The examiner also noted that the Veteran walked unaided and that he is able to walk one half mile.  The examiner further noted that the Veteran's lumbar spine disability does not affect his ability to perform activities of daily living or work.  

At the June 2009 VA examination, the Veteran reported that he was unable to lift anything due to his back disability; however, he specifically denied experiencing flare-ups.  The Veteran demonstrated forward flexion to 70 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 30 degrees.  The VA examiner noted that the Veteran reported having pain while demonstrating range of motion but that there was no additional limitation of motion after repetition or any evidence of tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  The VA examiner stated that any additional limitation due to flare-ups could not be determined without resort to mere speculation, as the Veteran denied having flare-ups.  

The VA examiner noted that the Veteran's back was symmetric without gross scoliosis, exaggerated kyphosis, or lordosis, and that there were no palpable spasms.  With respect to work, the Veteran reported that he needs or wants to stop working.  The VA examiner noted that the Veteran's lumbar spine disability resulted in mild functional limitation, as there was no impediment to completing activities of daily living but that the impediment to his usual occupation included standing the entire eight hours with pain.  

Based on the foregoing, and after considering all pertinent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected lumbosacral strain.  Indeed, while the evidence shows that the Veteran's lumbar spine disability is manifested by limited, painful motion, he has never demonstrated forward flexion to 30 degrees or less and there is no lay or medical evidence showing that his lumbar spine is fixed in a neutral position, flexion or extension, such that it is manifested by favorable or unfavorable ankylosis.  The evidence of record shows that the Veteran has consistently demonstrated movement of the spine in the planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 70 degrees.  These findings warrant a 20 percent rating under the General Rating Formula, but no higher.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected lumbosacral strain under the General Rating Formula.

The Board has considered whether a rating higher than 40 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is characterized by intevertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intevertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that, while the Veteran denied having flare-ups of pain at the most recent VA examination in June 2009, he reported having flare-ups of pain at the January 2006 VA examination.  The Veteran did not indicate how often he experienced flare-ups but he reported that his flare-ups lasted from five to six hours.  Nevertheless, the January 2006 VA examiner specifically stated that, with respect to consideration of DeLuca, there was no evidence of increased pain, fatigue, weakness, or lack of endurance with repetitive motion.  Likewise, the June 2009 VA examiner stated that, while the Veteran complained of painful motion, there was no evidence of tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability; nor any evidence of additional limitation of motion after repetition.  The percentage ratings under the General Rating Formula encompass symptoms including pain.  Therefore, the Board finds that any additional functional impairment due to pain is contemplated in the 20 percent disability rating currently assigned and the preponderance of the evidence is against a finding that the Veteran's functional limitation due to pain warrants an evaluation in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disability.  In this regard, the January 2006 VA examination report reflects that the Veteran reported voiding once or twice a day with rare nocturia once a night.  He denied experiencing hesitancy, decreased stream or dysuria, urinary incontinence, recurrent urinary tract infections, or surgery involving his urinary tract.  The January 2006 VA examiner noted that the Veteran does not require catheterization, dilation, draining procedures, diet therapy, medications, or invasive or noninvasive procedures.  There were no pertinent complaints or findings of neurologic abnormalities, including bowel or bladder disturbances, associated with the Veteran's service-connected lumbar spine disability at the June 2009 VA examination.  In this context, the Board notes that, while the Veteran has reported experiences low back pain that radiates into his lower extremities, the June 2009 VA examiner noted that there was no objective evidence of radiculopathy.  The evidence shows that the Veteran experiences lower extremity numbness and pain; however, the evidence reflects that these symptoms are attributable to the Veteran's service-connected diabetic peripheral neuropathy, which will be discussed below.  

Nevertheless, there is evidence that shows the Veteran's service-connected lumbar spine disability results in nocturia.  Nocturia is not listed on the Rating Schedule.  Therefore, the Board will evaluate this disability by analogy.  See 38 C.F.R. § 4.20 (2011).  

In this context, the Board finds that the Veteran's nocturia closely resembles a neurogenic bladder impairment manifested by urinary frequency.  Under the criteria of DC 7542, neurogenic bladder is to be rated as voiding dysfunction; however, as noted, the manifestations of the Veteran's neurogenic bladder more closely resemble urinary frequency and, as such, will be rated there under.  

Under the criteria of 38 C.F.R. § 4.115a, urinary frequency warrants a 10 percent rating with daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour; or awakening to void five or more times per night.  

In applying the facts to the foregoing criteria, and after resolving all doubt in favor of the Veteran, the Board finds that a separate, noncompensable disability rating is warranted for the Veteran's nocturia.  Indeed, the evidence reflects that the Veteran experiences nocturia in association with his service-connected lumbar spine disability.  However, the Veteran has reported that his nocturia is rare and is manifested by voiding once a night.  He also reported that he voids once or twice a day.  See January 2006 VA examination report.  There is no lay or medical evidence of daytime voiding interval between two and three hours, awakening to void two times per night, or more frequent daytime or nighttime voiding.  Therefore, a noncompensable disability rating is not warranted based upon nocturia, but no higher.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, DC 7542-7599.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's lumbar spine disability, with associated neurological abnormalities, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's decreased, painful motion, and nighttime urinary frequency are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's lumbar spine disabilty and assoicated neurologic symptomatology during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, however, the record reflects that the Veteran has been fully employed throughout the appeal, he has not reported any lost time from work due to his lumbar spine disability, and the medical evidence of record reflects that the Veteran's lumbar spine disability does not affect his ability to work.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected lumbosacral strain.  However, the evidence supports the grant of a noncompensable disability rating for nocturia, as that disability is related to the Veteran's service-connected lumbosacral strain.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a disability rating higher than 20 percent for service-connected lumbosacral strain is denied.  

A separate noncompensable disability rating for nocturia related to service-connected lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

In March 2009, the Board remanded the Veteran's increased rating claims involving his right and left lower extremity diabetic peripheral neuropathy disabilities.  The Board remanded the Veteran's claim in order to afford the Veteran a VA peripheral nerves examination to assess the current severity of his bilateral diabetic peripheral neuropathy disabilities, among other things.  The Board specifically requested that the VA examiner describe in detail all manifestations of the Veteran's bilateral diabetic peripheral neuropathy disabilities.  The Board requested that the VA examiner identify the specific nerves affected by the peripheral neuropathy disabilities and describe the degree of paralysis caused by the peripheral neuropathy disabilities.  

The record reflects that the Veteran was afforded a VA peripheral nerves examination in June 2009; however, the VA examiner only indicated that the Veteran had decreased sensation in the bilateral feet, with an additional description of the Veteran's ability to walk, including on his heels and toes.  However, there was no indication as to the specific nerves affected by the Veteran's peripheral neuropathy disabilities, to include whether the disabilities resulted in any decreased movement in the entire right or left foot or in the Veteran's toes.  

The Board notes that the rating criteria for rating diseases of the peripheral nerves give instruction on how to rate a disability when the involvement is wholly sensory; however, because the VA examiner did not address the specific questions asked by the Board in the March 2009 Remand, the Board is unable to determine if the service-connected diabetic peripheral neuropathy disabilities are manifested by a wholly sensory impairment or if there are additional functional limitations caused by the service-connected disabilities, which would warrant a higher disability rating.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the agency of original jurisdiction is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As discussed above, the Board is unable to determine the level of severity of the Veteran's service-connected bilateral diabetic peripheral neuropathy disabilities based upon the findings reported in the June 2009 VA examination.  Therefore, the Board finds that the instructions of the March 2009 Remand were not substantially complied with, necessitating a supplemental examination and opinion.  See Id.  

Accordingly, the case is REMANDED for the following action:

1. Request that the physician who conducted the June 2009 VA peripheral nerves examination conduct an additional examination to determine the current nature and extent of his service-connected diabetic peripheral neuropathy affecting his right and left leg.  The claims folder must be reviewed by the VA examiner.  All appropriate tests and studies, including but not limited to X-ray, MRI, and/or nerve conduction studies, should be conducted in conjunction with the examination.  

a. The examiner is specifically required to identify and describe in detail all manifestations of the Veteran's right and left lower extremity diabetic peripheral neuropathy.  

b. The examiner must identify the specific nerve(s) affected, together with the degree of paralysis caused by the service-connected disabilities (i.e., mild, moderate, or severe incomplete analysis; or complete paralysis).  The examiner must identify all neurologic findings related to the service-connected diabetic peripheral neuropathy disabilities and fully describe the extent and severity of those symptoms.  

1) If the neurologic impairment caused by the service-connected diabetic peripheral neuropathy is wholly sensory, the examiner must so state, with a full description of the extent and severity of those symptoms.  

2) If the neurologic impairment caused by the service-connected diabetic peripheral neuropathy results in a functional impairment affecting the entire left or right foot, or toes, the examiner should describe the extent and severity of the symptoms which cause the functional impairment.  

c. The examiner should also discuss the effects of the service-connected diabetic peripheral neuropathy in the Veteran's employment and activities of daily living, if any.  

d. The examiner must provide a comprehensive report, including complete rationale for all conclusions reached.  

e. If the physician who conducted the June 2009 VA examination is no longer available, request that a physician knowledgeable in evaluating diseases of the peripheral nerves evaluate the Veteran and provide the information requested herein.  

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


